Per Curiam.
In this workmen’s compensation proceeding the employer sought relief from its obligation to pay compensation on the ground that the preliminary agreement between the parties providing for such payment was procured by the mutual mistake of the parties as to whether the employee’s incapacity was work-related. Both the trial commissioner and the full commission resolved the antecedent factual issue upon which that question hinged against the employer, leaving no question of law to be determined. The case then came here on appeal and, acting sua sponte, we directed the employer to appear and show cause why its appeal should not be dismissed in view of our rule precluding disturbance, absent fraud, of a finding of fact by the commission that is supported by any legal evidence. Knowlton v. Porter Trucking Co., 117 R.I. 28, 31-32, 362 A.2d 131 (1976); Gilbane Building Co. v. Zorabedian, 113 R.I. 129, 133, 318 A.2d 466, 469 (1974). The employer has failed to establish such cause and, accordingly, its appeal is denied and dismissed, the decree appealed from is affirmed, *708and the case is remanded to the Workmen’s Compensation Commission.
Higgins, Cavanagh <b Cooney, Harold E. Adams, Jr., for petitioner.
Pat Nero, for respondent.